Order entered March 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01046-CV

                         JIMMY CHARLES JOHNSON, Appellant

                                             V.

                           DALLAS COUNTY ET AL, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-10-31998-C

                                         ORDER
       Appellant’s amended motion for leave to file recall of mandate in Rule 18.7 is DENIED.

Appellant’s amended motion for leave to file notice of appeal Rule 26.1(a), Rule 26.3 and Rule

25.1(a)-(g) is DENIED.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE